FRUGÉ, Judge.
This case was consolidated for trial purposes with the case of Adams et al. v. Brian, 212 So.2d 128 (La.App.3d Cir., 1968), and for the reasons given therein, the judgment is amended so as to order defendant-appellant to cause the construction of Harry M. Brian’s residence to be removed insofar as any of it lies closer than thirty-eight feet from his front property line; and as amended, the judgment is affirmed at defendant-appellant’s costs (insofar as it may be subjected to payment thereof under R.S. 13:4521).
Amended and affirmed.